Citation Nr: 1121796	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-45 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for left ear conductive hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for skin disorders, to include malignant melanoma of the back, skin lesion on left side of face, seborrheic keratosis, epitheloid versus lymphoid (not otherwise specified), as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 and June 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In the November 2008 rating decision the RO denied service connection for malignant melanoma of the back, skin lesion on the left side of the face, seborrheic keratosis and epitheloid versus lymphoid, as a result of exposure to ionizing radiation.  In the June 2009 rating decision the RO denied the service connection claim for tinnitus and denied the reopened claim for service connection for bilateral hearing loss.  With respect to the service connection claim for bilateral hearing loss, the requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action of reopening the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.  The Board has reopened the claim for service connection for bilateral hearing loss and has decided the issue on the merits.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in a July 1998 rating decision; although notified of the denial and of his appellate rights, the Veteran did not initiate an appeal.  

2.  Evidence received since the last, final July 1998 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the bilateral hearing loss claim.

3.  Bilateral sensorineural hearing loss was not shown during the Veteran's active military service and is not shown to be related to service; nor was bilateral sensorineural shown within one year after service, and not for many years post-service.  

4.  Resolving all doubt in the Veteran's favor, aggravation of a left ear disorder during service is linked to the Veteran's current left ear conductive hearing loss.

5.  A preponderance of the evidence is against a finding that tinnitus is related to the Veteran's period of service.  

6.  The Veteran was not exposed to a significant dose of ionizing radiation during active duty service.

7.  A preponderance of the evidence support findings that skin disorders, to include malignant melanoma of the back, skin lesion on the left side of the face, seborrheic keratosis and epitheloid versus lymphoid, claimed by the Veteran are unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  The unappealed July 1998 rating decision of the RO which determined that new and material evidence had not been submitted to reopen the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last prior, final denial in July 1998.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Bilateral sensorineural hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  Resolving all doubt in favor of the Veteran, left ear conductive hearing loss is related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

5.  Tinnitus was not incurred in or aggravated by service.  38  U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp.  2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

6.  Skin disorders to include malignant melanoma of the back, skin lesion on the left side of the face, seborrheic keratosis and epitheloid versus lymphoid were not incurred in or aggravated by active military service, nor may malignant tumors be presumed to have been incurred in service, to include as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

With regard to the new and material evidence issue, since the Board is reopening this issue, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  In any event, with regard to new and material evidence, a March 2009 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial.  

With regard to the service connection issues, review of the claims folder reveals compliance with VCAA.  The duty to notify was accomplished by way of a VCAA letters from the RO to the Veteran dated in May 2008 and March 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the May 2008 and March 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice with regard to his service connection claims, such that there is no error in the content of VCAA notice.

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, VCAA notice issued in May 2008 and March 2009 were prior to the November 2008 and June 2009 rating decisions, respectively, on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and personnel records.  VA and private treatment records have been secured.  The Veteran also had a VA audiology examination in May 2009, and the examiner evaluated the Veteran's claimed hearing loss and tinnitus.  

The Board notes that in an April 2009 written statement the Veteran stated that he continues to be seen at the audiology clinic at VA Medical Center (VAMC), Mountain Home and indicated that such treatment records should be obtained.  On review of the claims folder, it appears such records have not been obtained.  The Board, however, finds these records are not relevant at this time regarding the issues of service connection for bilateral hearing loss and tinnitus.  It has already been established from the evidence that the Veteran currently has the claimed disorders.  Evidence that would tend to show a relationship between the claimed disorders and service is what is necessary in this case and VA audiology treatment records would tend not to provide that evidence.  Furthermore, subsequent to the Veteran's request for VA to obtain those records he had a VA compensation examination for the claimed disorders, which provided adequate medical information for making a determination in this case.  In sum, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues of service connection for bilateral hearing loss and tinnitus and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran.

The Board acknowledges that the Veteran has not been accorded a VA examination for his service connection skin disorder claims as a result of exposure to ionizing radiation.  With respect to these claims, an examination for the purpose of obtaining a nexus opinion is not needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because these conditions have not been met, as will be discussed below, a VA examination is not necessary.  

There is no probative evidence showing exposure to radiation during service, nor is there credible evidence of chronic disorders related to exposure to radiation that emanates from service.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition, neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for hearing loss in an October 1997 rating decision.  Following notice of the decision, the Veteran did not initiate an appeal of that decision.  The RO denied service connection for hearing loss again in July 1998.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the July 1998 decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

In the prior, last final July 1998 rating decision, the RO denied the hearing loss claim because -- although a private treatment record showed a bilateral sensorineural high frequency hearing loss, there was nothing to associate the disorder with the Veteran's military service some thirty-five years prior.  Nor was there any record of treatment in service for hearing loss.  It was determined that the Veteran had not established a well-grounded claim for service connection for hearing loss.  

The Veteran petitioned to reopen the claim for service connection for bilateral hearing loss in March 2009.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final July 1998 rating decision.  The Board observes that subsequent to the final July 1998 rating decision, a medical statement by MAF, Ph.D, director of a VAMC tinnitus clinic, was submitted for clarification regarding aspects of noise-induced hearing loss, tinnitus, and their progression in a Veteran population.  Dr. MAF opined that "The effects of aging exacerbate a variety of conditions that produce sensorineural loss in the auditory system.  The hearing loss observed in cases often occurs as a consequence of sensory cell destruction, and it must be noted that these important structures do not regenerate; when they are damaged beyond repair they are not replaced.  The cumulative loss of sensory cells over time eventually produces hearing loss.  However, it must be considered that the initial damage to the auditory mechanism, whether or not it was quantified at the time of discharge, hastens the progression of this hearing loss, as well as accompanying tinnitus and hyperacusis."  In addition, the Veteran submitted correspondence entitled "VA Acknowledges Hearing Loss Due to Acoustic Trauma[.]"  The content included the following:

The U.S. Department of Veterans Affairs has recently acknowledged that service connection for hearing loss is not predicated on the service member having a significant hearing loss upon separating from the military.  The VA now concedes that hearing loss, which develops long after service, may have been caused by acoustic nerve trauma experienced while performing specific duties in service.  Some examples of what specialties the VA may consider eligible for this benefit are: ARMY - Artillery, Flightline Operations, Tankers.

The Board notes that the Veteran's military personnel records indicated that he served as a cannoneer and launcher crewman, and in an artillery unit.  Also added to the claims folder since the last final denial in July 1998 is a private medical opinion in support to the Veteran's claim by RJF, an audiologist, dated in December 2009.  Following and evaluation and interview of the Veteran for hearing loss, RJF concluded that the Veteran has significant bilateral hearing loss.  He stated that the Veteran's sensorineural condition does appear to be in part etiologically consistent with noise exposure.  He further stated that "While his military noise exposures could have contributed to his hearing loss, based on the known data, I am unable to determine the extent of that contribution."  Thus, presuming the credibility of this evidence, the medical opinions and the correspondence by VA, relate to unestablished facts necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  The evidence suggests a relationship exists between the Veteran's current bilateral hearing loss disorder and noise exposure during his military service.  Therefore, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Having reopened the Veteran's previously denied claim of service connection for bilateral hearing loss, the Board will proceed to adjudicate the claim on the merits.



II.  Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d 1313, 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

A.  Hearing Loss and Tinnitus

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of acoustic trauma during service.  He asserts that he was exposed to noise while performing his duties in the military.  Specifically he described that he trained on the 75mm sky sweeper - cannoneer, the 50 caliber machine gun, the M-1 rifle, and the M-14 rifle, carbine.  In addition, he stated that he served in an anti-artillery battalion at the Savannah River Project.  He also asserts that he busted an ear drum while swimming and was treated for it in service.  

Service treatment records show the Veteran's hearing was within normal limits on his entrance and separation examinations.  However bilateral eardrum perforations were noted on examination at entrance into the military.  Service treatment records show the Veteran was seen in May 1959 with pain in the left ear after swimming.  Physical examination showed perforation of the left drum that was treated with "APC".  In June 1960 the Veteran was seen in-service with left tympanic membrane (TM) bulging.  He was also seen the following day and it was noted in the record that left TM had improved, but there was still bulging in two areas.  It was recommended that treatment be continued.  

A post-service private treatment report for the ears dated in July 1997 indicates the Veteran had injury to his left ear in a swimming pool about two weeks prior and initially had a perforation on the left side.  The physician noted that the Veteran has had a high pitched ringing in both ears for a long time.  The physician also noted that the Veteran's left ear was patched about fifteen years ago when he had a perforation at that time.  The impression was recent injury to the left ear with tympanic membrane perforation that has now healed and bilateral sensorineural, mainly in high frequencies.  

In February 2004 the Director of Mountain Home VAMC Tinnitus Clinic offered a general opinion regarding the aspects of noise-induced hearing loss, and tinnitus, and their progression in a Veteran population.  He concluded the following:

The effects of aging exacerbate a variety of conditions that produce sensorineural loss in the auditory system.  The hearing loss observed in cases often occurs as a consequence of sensory cell destruction, and it must be noted that these important structures do not regenerate; when they are damaged beyond repair they are not replaced.  The cumulative loss of sensory cells over time eventually produces hearing loss.  However, it must be considered that the initial damage to the auditory mechanism, whether or not it was quantified at the time of discharge, hastens the progression of this hearing loss, as well as accompanying tinnitus and hyperacusis.

A VA audiology examination was conducted in May 2009.  The examiner noted review of the claims folder and medical records.  The Veteran reported having difficulty understanding speech due to bilateral hearing loss and tinnitus.  He provided military and occupational histories that included daily noise exposure for one year during military service while part of an artillery unit where he experienced intense firing.  He also reported that he was part of an artillery unit in Germany for one year.  He stated that he had perforation in one of his eardrums while in service at the Savannah River Project in South Carolina.  He did not wear hearing protection at that time.  He disclosed that occupational noise exposure was with the use of hearing protection devices.  He denied any history of recreational noise exposure.  The Veteran stated that the onset of tinnitus was several years ago, possibly during military service.  

On the authorized audiological evaluation at the May 2009 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
80
75
LEFT
35
35
55
80
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

Test results show pure-tone air and bone conduction testing indicated a mild to severe sensorineural hearing loss, bilaterally.  Word recognition ability in quiet was good.  Tympanometry was within normal limits, but Ipsilateral acoustic reflexes were absent, bilaterally.  The diagnosis was sensorineural hearing loss, bilaterally, accompanied by constant bilateral tinnitus.  It was noted that tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner opined that bilateral hearing loss and tinnitus are not caused by or a result of military noise exposure.  His reasoning was that the evidence shows the Veteran had normal hearing at enlistment into the military and at separation from military service.  The tympanic membrane perforation did not cause a hearing loss and was reported on the enlistment medical examination as pre-existing.  

Subsequent to the VA audiology examination the Veteran was seen by a private audiologist, RJF, for a hearing evaluation.  It was noted that the Veteran had requested the evaluation and an opinion addressing his hearing loss etiology.  The Veteran reported having had difficulty with his hearing and understanding for a number of years.  He also reported bilateral tinnitus.  He reported that he was exposed to noise in the military from 1958 to 1962.  He further reported that he had occupational noise exposure after discharge from service as he had been a factory worker, welder and pipe-fitter over his career.  He also reported having ear surgery and reported a positive family history of hearing loss.

Results of the hearing evaluation revealed mild to profound sloping bilateral sensorineural hearing loss.  Additionally mild low frequency conductive component was noted for the left ear.  In summary the RJF noted that the Veteran has significant bilateral hearing loss.  His sensorineural hearing condition does appear to be in part etiologically consistent with noise exposure.  He further noted that while the Veteran's military noise exposures could have contributed to his hearing loss, based on the known data.  He [RJF] was unable to determine the extent of that contribution.  

In a March 2010 written statement by the Veteran, he indicated that he wanted to clarify that although he had occupational noise exposure, OSHA required the wearing of hearing protection and it was enforced on every job he worked following service.

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v.  Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  

The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The first, and perhaps most fundamental requirement for any service connection claim is the existence of a current  disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at  225.  Concerning this, the Veteran's most recent May 2009 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  Tinnitus was also diagnosed.  Thus, the Veteran at the very least has current bilateral hearing loss and tinnitus.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  But the question remains whether this current hearing loss and tinnitus are related to acoustic trauma during his military service.  

The Veteran's service treatment records and DD Form 214 confirm that he served in the Army in artillery from 1958 to 1962.  However, the service treatment records are negative for any complaints of or treatment for hearing loss and tinnitus.  Moreover, his separation audiogram did not reveal any evidence of hearing loss.  Regardless, the Veteran credibly relates that he sustained exposure to acoustic trauma during active military service.  In this regard, his military personnel records show he served as a cannoneer and launcher crewman and was attached to artillery units.  In addition, the Veteran's military occupational specialty (MOS) is described as an air defense missile crewman.  Thus, there is sufficient evidence that the Veteran was exposed to noise in service.  Although the noise exposure has been conceded, the Veteran must still present evidence etiologically linking his current bilateral hearing loss and tinnitus to his acoustic trauma during service.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

Service treatment records and the report of medical examination at discharge show the Veteran's hearing was well within normal limits.  No hearing loss or tinnitus was shown.  After service, the Veteran has never specifically made a lay allegation regarding continuity of symptomatology for his bilateral sensorineural hearing loss.  He has never stated that he experienced symptoms of hearing loss during service.  He only asserted noise exposure during service.  He also did not report symptoms of hearing loss until 1997 when he filed a claim for compensation and when seen by a private physician, Dr. ASH, for injury to his left ear in a swimming pool.  Moreover, the evidence shows that the Veteran had significant occupational noise exposure after discharge from service as he was a factory worker, welder and a pipe-fitter over his career; notwithstanding his claim that he wore hearing protection against such occupational noise.  Thus, neither the lay nor medical evidence of record demonstrates continuity of symptomatology of bilateral sensorineural hearing loss since service.  38 C.F.R. § 3.303(b).  

Also, the Board finds no medical or lay evidence of sensorineural hearing within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Furthermore, VA examiner in May 2009 diagnosed bilateral sensorineural hearing loss accompanied by constant bilateral tinnitus.  The examiner indicated that tinnitus was as likely as not a symptom associated with the hearing loss, however he opined that bilateral hearing loss and tinnitus are not caused by or a result of military noise exposure.  The Board finds this examiner's opinion to be of high probative value and the examination adequate for evaluation purposes.  Specifically, the May 2009 examiner reviewed the claims folder and interviewed the Veteran as well as conducted a detailed physical examination with current audiological testing and supported by the evidence of record.  In addition, the examiner provided sound reasoning for the opinion reached and there is no indication that VA examiner was not aware of the Veteran's past medical history or misstated any relevant fact.  Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board finds that this negative medical opinion is entitled to great probative weight.  

On the other hand, the Board assigns little weight to the opinion proffered by the audiologist, RJF, because his opinion is too speculative, and therefore lacks significant probative value, for purposes of granting service connection.  See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 28 (1998).  RJF stated that while the Veteran's military noise exposures "could have contributed" to his hearing loss, based on the know data, "I am unable to determine the extent of that contribution."  If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282,  1289 (Fed. Cir. 2009)

In a March 2010 statement, the Veteran stated that the audiologist, RJF, told him that his separation examination from the military was probably inadequate as "they" did not have sophisticated tests like they do now.  In this regard, a lay person's account of what a doctor [or medical professional] purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  

Further, the Board acknowledges the general opinion of Dr. MAF that initial damage to the auditory mechanism, whether or not it is quantified at the time of discharge, hastens the progression of hearing loss and tinnitus.  To the extent that Dr. MAF's opinion is proffered to establish a nexus between the Veteran's hearing loss and tinnitus disorders and service, the Board assigns it little probative value.  The Board notes that where a medical article, treatise evidence or as here, a general medical opinion, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise" [or as here, a general medical opinion] is too general and inclusive."  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In the present case, Dr. MAF's general medical opinion does not provide sufficient evidence of a nexus between the Veteran's tinnitus and active military service.  The Board emphasizes that the May 2009 VA opinion provides a precise analysis as to why there is no nexus in the Veteran's particular case, which outweighs any general medical evidence submitted.

Furthermore, the evidence as a whole does not establish continuity of symptomatology of tinnitus since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board emphasizes the Veteran is competent to currently report in- service and post-service symptoms of and treatment for tinnitus.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this vein, the Veteran has competently reported the onset of symptoms of tinnitus secondary to noise exposure while performing military duties such as firing artillery.  

Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v.  Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this respect, there is a lack of any contemporaneous medical evidence documenting tinnitus until decades after service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence for tinnitus.  Id. at 1337.  The Veteran credibly states that he currently has tinnitus that began in service as a result of noise exposure while performing his military duties.  However, on his December 1961 discharge medical history report form, he did not report tinnitus and, in fact, denied ear, nose, and throat symptoms.  Moreover, it was not until July 1997 that there is evidence of complaints of ringing in both ears.  At the July 1997 private doctor visit for injury to his left ear, the Veteran reported that he had a high pitched ringing in both ears for a long time.  This was over 30 years after the Veteran's discharge from service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even though the Veteran filed claims for service connection for hearing loss and a left knee disorder in June 1997, he did not file a claim for tinnitus.  If he was experiencing tinnitus since service, it is unclear why he did not file a claim for service connection at that time, when he clearly aware of the availability of VA disability compensation.   It was decades later that he filed his March 2009 claim for service connection for tinnitus.  In short, the evidence of record in the claims folder is not consistent with his lay assertions as to continuity of symptoms.  Therefore, the Veteran's lay assertions of continuity of symptoms for tinnitus are less credible and persuasive in light of the other evidence of record, and are in fact outweighed by this evidence.  

As such, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in- service tinnitus symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Based upon the foregoing, the claim for service connection for tinnitus must be denied.

Importantly, while the Board has concluded that service connection is not warranted for bilateral sensorineural hearing loss and tinnitus, it does find that service connection is warranted for left ear conductive hearing loss.  The Veteran points out that he has conductive hearing loss of the left ear secondary to noise exposure in the military and from perforated membrane that occurred after swimming and diving in service.  

On clinical evaluation at enlistment into the military in November 1958, a bilateral drum perforation abnormality was noted.  Subsequent service treatment records show the Veteran was treated for left ear pain after swimming in March 1959 and left tympanic membrane bulging was shown in June 1960.  Post-service the medical evidence shows that in July 1997 the Veteran was seen by a Dr. ASH for an injury to his left ear in a swimming pool about two weeks prior and he had a perforation on the left side.  The physician noted "We patched his left ear about fifteen years ago and he had a perforation at that time."  The impression was recent injury to the left ear with tympanic membrane perforation that has now healed.  A December 2009 hearing evaluation by audiologist, RJF, noted that in addition to having bilateral sensorineural hearing loss, the Veteran also has mild low frequency conductive component in his left ear.  Speech discrimination was reduced to 88 percent for his left ear.  

The Board notes that conductive hearing loss is due to a mechanical problem in the outer or middle ear.  Common causes of conductive hearing loss are middle ear infections or fluid in the middle ear, neoplasms, head injury that damages the ossicles, otosclerosis (deposits of bone around the stapes), cholesteatoma, and perforated tympanic membrane.  See VA Training Letter 10-02.

Here, the Board finds that the evidence for and against the claim of service connection for left ear conductive hearing loss is at least in approximate balance.  The evidence supports findings that the Veteran experienced a worsening of his pre-existing perforation of the ear drum disorder during his period of service.  In the June 1960 service treatment record the Veteran had left tympanic membrane bulging.  Even thought this condition improved with treatment and left ear hearing loss was not shown on his separation examination, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. at 89.  

Moreover, the Veteran continued to have post service symptomatology associated with the disorder.  Specifically in 1997 the Veteran again experienced tympanic membrane perforation.  Some of the Veteran's lay assertions describing in-service and post-service symptoms associated with a perforated tympanic membrane is supported by a later diagnosis of left ear conductive hearing loss by a medical professional.  See Jandreau, 492 F.3d at 1377.

In light of the above, the Board finds that the evidence is at least in equipoise as to whether a left ear disorder associated with left ear conductive hearing loss was aggravated in active service and, therefore, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for left ear conductive hearing loss.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

B.  Claims as a Result of Exposure to Ionizing Radiation

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker, 10 Vet. App. at 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2010). In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to a Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

The Veteran contends that his skin disorders of malignant melanoma of the back, skin lesion on left side of face, seborrheic keratosis and epitheloid versus lymphoid were caused by exposure to radiation while performing security duties while stationed at the Savannah River Project from February 1959 to January 1960.  As noted above, a claim for service connection for a disease caused by ionizing radiation can be established in any of three different ways: (1) diseases that are presumptively service- connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); (2) service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease; and (3) direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  The Board will briefly address the three in the context of the Veteran's claim.

The term "radiation exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2010).  In this case, the Veteran does not meet the criteria for a "radiation exposed Veteran" because the record clearly establishes that he was not involved in atmospheric testing of nuclear devices or was a prisoner of war in World War II and was not involved in the occupation of Japanese cities in 1945 and 1946.

The record shows, however, that malignant melanoma of the back and skin lesion on left side of face such as the Veteran claims are radiogenic diseases (any other cancer) under 38 C.F.R. § 3.311.  The Board notes here also that seborrheic keratosis and epitheloid versus lymphoid as claimed by the Veteran are not considered radiogenic diseases under 38 C.F.R. § 3.311.  Accordingly, concerning the radiogenic diseases the RO sought records from the U.S. Department of the Army, Army Dosimetry Center, pursuant to the procedural advantages prescribed in 38 C.F.R. § 3.311, to determine whether and to what degree the Veteran may have been exposed to ionizing radiation.  The September 2008 response by the Army Dosimetry Center after researching the files for records of exposure to ionizing radiation for the Veteran was that they were "unable to locate any records for him."  In other words, there is no record that the Veteran was exposed to ionizing radiation.  The Board further notes that without any documented exposure, it would be fruitless to send the report for an estimate of dosage from the Under Secretary for Health.  Thus, as indicated above, the Veteran is not entitled to service connection for the claimed skin disorders under 38 C.F.R. § 3.311.

As mentioned, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d 1163.  In this case, the record establishes that the Veteran had the claimed skin disorders.  Private treatment records and pathology reports provide diagnoses of various skin disorders such as actinic keratosis and no evidence of invasive malignancy (2001), excision of skin lesion left side of face (1996), excision of skin lesion left back: central cicatrix formation, consistent with previous biopsy site; no evidence of residual malignancy (1994), skin on back biopsy: malignant melanoma (1994), left upper thigh acrochordon and left cheek seborrheic keratosis, inflamed (2007), squamous cell carcinoma, resolved, actinic keratosis x4, history of malignant melanoma on the left upper back (2007), lower back left of midline basal cell carcinoma, superficial and nodular (2008).  Thus, element (1) has been satisfied.

The proof regarding element (2), however, does not satisfy Shedden.  The Veteran has no other explanation for how he contracted the cancerous and other skin disorders.  He stated that he was stationed at the Savannah River Project from February 1959 to January 1960 and the Savannah River Project produced radiation.  He stated that his outfit provided security for them and radiation was in the air as they produced it.  He reported that he has had cancer since 1994 and it is the belief of his doctors that the cancer was caused by that radiation.  However, there is no probative evidence that the Veteran was exposed to ionizing radiation during service.  There is no confirmatory evidence of radiation exposure.  

The September 2008 Army Dosimetry Center response is unequivocal, the files for records of exposure to ionizing radiation for the Veteran were searched and the Army was unable to locate any records for him.  Furthermore, there is no event during active duty service noted in the Veteran's service treatment records that reports exposure to radiation, nor does it include any diagnosis of or treatment for a skin disorder of any kind during active duty service, and there is no record indicating that the Veteran suffered from any type of skin cancer within a year of his discharge, or for many years thereafter.  

In sum, there is no evidence of an event or injury suffered during the Veteran's active duty service that relates to any significant dose of ionizing radiation.  For that reason, the Veteran's claim fails.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.

Service connection for left ear conductive hearing loss is granted.  

Service connection for bilateral sensorineural hearing loss is denied.  

Service connection tinnitus is denied.

Service connection for skin disorders, to include malignant melanoma of the back, skin lesion on left side of face, seborrheic keratosis, epitheloid versus lymphoid (not otherwise specified) as a result of exposure to ionizing radiation, is denied.



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


